EXHIBIT A – Participation

Plan Year 2007

 

(Participating employees and their participant categories should be listed at
the beginning of each year and adjusted for changes in participation throughout
the year.)

 

Category 1 –

John Featherman, III – Chief Executive Officer

 

Kevin Quinn – President

 

Category 2 –

John Balzarini – CFO

 

Michelle Venema – EVP, Business Banking

 

Karen Walter – EVP, Retail Banking

 

Deborah Pierce – EVP, Human Resources

 

Clay Henry – EVP, Trust & Investment Services

 

Susan Bergen-Painter – EVP, Marketing

 

Tony Poluch – EVP, Business Development

 

Category 3 –

Mike Steinberger – SVP, Commercial Real Estate

 

Rich Kaufmann – SVP, Credit Policy

 

Andrew Stump – SVP, Commercial Loan

 

Pat Travaglini – SVP, Residential Mortgage

 

Tom Imler – SVP, Trust Business Development

 

Donna Steigerwalt – SVP, Retail

 

Linda Hicks – SVP, Chief Fiduciary Office

 

Rick McMullen – SVP, Consumer Lending

 

1050232.1 3/6/08



EXHIBIT B – Bank Performance Factors and Award Schedule

Plan Year 2007

 

Category 1 – CEO and President Positions

 

COMPANY GOALS

Performance Measures

Net Income (50%)

Threshold

Budget Target

Stretch Target

Optimum

$7,364,000

$7,597,368

$7,799,100

$8,087,100

 

 

 

 

 

 

 

 

Return on Average Equity (50%)

 

 

 

 

Threshold

Budget Target

Stretch Target

Optimum

10.92%

11.25%

11.53%

11.93%

 

 

 

 

 

 

 

 

AWARDS

(% of Base Pay)

Threshold

Budget Target

Stretch Target

Optimum

12%

15%

30%

35%

 

 

Parameters

1.

Company measures will be 50% Net Income and 50% ROAE.

2.

Both Financial Measures must meet threshold to initiate an award in the plan.

3.

Will interpolate awards between threshold, budget target, stretch target and
optimum.

4.

Will pay for performance above optimum at a scale of one-half the increase
between target and optimum.

5.

Pay is defined as total base pay for the applicable plan year.

6.

ROAE will exclude FAS115 impact on capital.

 

2

1050232.1 3/6/08



EXHIBIT B – Bank Performance Factors and Award Schedule

Plan Year 2007

 

Category 2 – EVP Positions

 

COMPANY GOALS

Performance Measures

Net Income (50%)

Threshold

Budget Target

Stretch Target

Optimum

$7,364,000

$7,597,368

$7,799,100

$8,087,100

 

 

 

 

Return on Average Equity (50%)

Threshold

Budget Target

Stretch Target

Optimum

10.92%

11.25%

11.53%

11.93%

 

 

 

 

COMPANY GOAL AWARD

(% of Base Pay)

Threshold

Budget Target

Stretch Target

Optimum

6%

7%

16%

18%

 

 

 

 

FUNCTIONAL AREA/INDIVIDUAL GOAL AWARD

(% of Base Pay)

Minimum Performance

Meets Goals/Target

Exceptional Performance

1%

2% ------6%

10%

 

 

 

TOTAL AWARDS

(% of Base Pay)

Threshold

Budget Target

Stretch Target

Optimum

7%

9%

22%

28%

 

Parameters

1.

Company measures will be 50% Net Income and 50% ROAE.

2.

Both Financial Measures must meet threshold to initiate an award in the plan.

3.

Will interpolate between threshold, budget target, stretch target and optimum.

4.

Will pay for performance above optimum at a scale of one-half the increase
between target and optimum.

5.

Pay is defined as total base pay for the applicable plan year.

6.

Functional area/individual goals will be established at the beginning of each
year.

7.

ROAE will exclude FAS115 impact on capital.

 

3

1050232.1 3/6/08



EXHIBIT B – Bank Performance Factors and Award Schedule

Plan Year 2007

 

Category 3– SVP Positions

 

COMPANY GOALS

Performance Measures

Net Income (50%)

Threshold

Budget Target

Stretch Target

Optimum

$7,364,000

$7,597,368

$7,799,100

$8,087,100

 

 

 

 

Return on Average Equity (50%)

 

 

 

 

Threshold

Budget Target

Stretch Target

Optimum

10.92%

11.25%

11.53%

11.93%

 

 

 

 

COMPANY GOAL AWARD

(% of Base Pay)

Threshold

Budget Target

Stretch Target

Optimum

2%

3%

8%

10%

 

 

 

 

FUNCTIONAL AREA/INDIVIDUAL GOAL AWARD

(% of Base Pay)

Minimum Performance

Meets Goals/Target

Exceptional Performance

2%

2% ------8%

10%

 

 

 

TOTAL AWARDS

(% of Base Pay)

Threshold

Budget Target

Stretch Target

Optimum

4%

5%

16%

20%

 

Parameters

1.

Company measures will be 50% Net Income and 50% ROAE.

2.

Both Financial Measures must meet threshold to initiate an award in the plan.

3.

Will interpolate between threshold, budget target, stretch target and optimum.

4.

Will pay for performance above optimum at a scale of one-half the increase
between target and optimum.

5.

Pay is defined as total base pay for the applicable plan year.

6.

Functional area/individual goals will be established at the beginning of each
year.

7.

ROAE will exclude FAS115 impact on capital.

 

4

1050232.1 3/6/08

 

 